Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0002691
                                                         13-MAR-2017
                                                         11:01 AM


                            SCWC-13-0002691


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,


                                  vs.


                     ROSS COLLINS aka RIP COLLINS,

                    Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-13-0002691; CR. NO. 13-1-0133)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on February 1, 2017, is hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
           DATED:   Honolulu, Hawai'i, March 13, 2017.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna 

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson